DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 `The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants’ response of September 27, 2022, to the non-final action mailed July 1, 2022, has been entered. Claim 1 has been amended, claim 5 has been cancelled, and claim 20 has been newly added.  Claims 1-4 and 6-20 are pending and under current examination. 
Response & Maintained Claim Rejection - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-4 and 6-19  remain rejected and claim 20 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006), Pacetti et al. (Patent No.:7,214,759; Date of Patent: May 8, 2007) and DeWitt et al. (Pub. No. US2006/0198868; Pub. Date: Sep. 7, 2006) for reasons of record.
	Regarding claims 1-4 and 20, Yan discloses a degradable medical implant (abstract) wherein the implant is an iron metal or iron alloy ([0016], [0018], and [0021]). that is at least partially coated by contact with a protective coating of a polymer ([0108], [0111], and [0114]) and zinc [0116], wherein the polymer coating is polyester is poly lactic acid or polyglycolic acid [0114].  But Yan does not disclose the molecular weight of the polymer coating, the molecular weight of the low molecular weight portion or the mass fraction of the residual monomer, and wherein the corrosion protection element (including zinc coating) of less than approximately 15%  by weight [0097],

	However, in the same field of endeavor of biodegradable polyester polymer coated medical implants (abstract and column 3 lines 25-43) Pacetti discloses wherein the polyester is present in a blend, wherein the polyester has a molecular weight of between 300 to 40,000 Daltons including 300 and 8,000 Daltons (column 4 lines 36-65), wherein the formula for the polymer is:


    PNG
    media_image1.png
    142
    714
    media_image1.png
    Greyscale

wherein m is an integer from 5 to 2250 and n is an integer from 5 to 2900 (column 18 lines 28-50).  Accordingly the molecular weight disclosed by Pacetti overlaps the instantly claimed molecular weight as claimed and a se a low m number and high n number was selected the low molecular weight portion could fall within an amount less than 10,000 as recited in claim 20.

	Pursuant to MPEP 2155.05 (I) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

	With respect to the residual monomers value or the low molecular weight portion, the combination of Yan and Pacetti do not disclose these values, however the claimed absorbable iron based device comprising a zinc protector in contact with the substrate  and a degradable polyester in contact with the substrate appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the components of the device of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Regarding claim 6, this is a product by process claim directed toward the degradable polyester.  The combination of Yan and Pacetti et al discloses the instantly claimed degradable polyester including poly lactic acid or polyglycolic acid [0114] and a blend of poly lactic acid and polyanhydride [0114] as fully set forth above.  The claimed products of this instant application and the combination of Yan and Zhang are identical or substantially identical.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433”  Furthermore, according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

	Regarding claims 7 and 8, Yan discloses wherein the metal has a surface corrosion protection element (polymer coating) of less than approximately 15%  by weight [0097] 
	Regarding claim 9, Yan discloses wherein the protective coating is zinc [0116].

	Regarding claim 10, Yan discloses wherein the metal has a surface corrosion protection element (zinc) of less than approximately 15%  by weight [0097] 


	Regarding claim 11, Yan discloses wherein the degradable polyester is poly lactic acid or polyglycolic acid [0114].

	Regarding claim 12, Yan discloses wherein the degradable polyester is a blend of poly lactic acid and polyanhydride [0114].
	Regarding claim 13, Yan discloses wherein the coating material has different degradation rates [0111] and comprise copolymers including polyurethane, polymethyl methacrylates [0113] and poly(lactic acid) and poly(glycolic acid) [0113].  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine polyurethane and poly(lactic acid) as a matter of combining prior art elements according to known methods to yield predictable results of a coating that provides a protective layer around the implant in order effect the degradation rate of said implant.
	Regarding claim 14, Yan discloses wherein the zinc containing protector coats the at least part of the surface of the implant ([0108] and [0116]) wherein the device is an iron or iron alloy based device ([0016], [0018], and [0021]).

	Regarding claim 15, Yan discloses wherein the protective polymer coating the at least part of the surface of the implant ([0108] and [0114]) wherein the device is an iron or iron alloy based device ([0016], [0018], and [0021]).

	Regarding claim 16, Yan discloses wherein the iron based device is made of iron metal ([0018] and [0021]).

	Regarding claim 17, Yan discloses wherein the amount of the active agent ranges from 1 nanogram/cm2 to 1000 microgram/cm2 and is configured to be released from the implant over a period ranging from 1 day to 3 years wherein the biological active  is 33% and the coating is 66% ([0118], [0129], [0129], [0136]).  Accordingly, one of ordinary skill in the art would know how to adjust the amount of the amount of active agent and polymer coating in order to get the desired release level over the desired amount of time.

	Pursuant to MPEP 2144.05(II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
	
	Regarding claim 18, Yan discloses wherein the active agent is rapamycin (aka  sirolimus) [0122].
	Regarding claim 19, Yan discloses wherein the biodegradable medical implant is a vascular or non vascular stent (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Yan et al. and Pacetti et al. to include a the blend polyester with a molecular weight  less than 10,000 Daltons in a portion less or equal to 5 percent as disclosed by Pacetti et al as part of a degradable polyester coating on an absorbable iron based medical implant comprising a zinc containing coating and a degradable polyester coating as disclosed by Yan as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include a low molecular weight polyester with a 5% or less mass fraction in order to control the rate od degradation of the coating and the release profile of any therapeutic agents within, as the lifetime of a biodegradable polymer in vivo can depend upon its molecular weight, wherein the higher molecular weight results in greater biostability and slower biodegradability as evidenced by DeWitt [0011].  One who would have practiced this invention would have had a reasonable expectation of success because Yan had already disclosed an absorbable iron based implant with a zinc containing protector and a degradable polyester contact covering while Pacetti provided guidance with respect to the molecular weight and amount of said polyester coating.  It would have only required routine experimentation to have a polyester covering of known molecular weight to achieve a known depredation as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
.

Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
Applicants traverse the rejection, arguing that the main objective of the claimed invention is to control the degradation/corrosion process of the degradable polyester during the early stages of implantation.  The degradation/corrosion process of the polyester during early stages of implantation is controlled by adjusting the content of the residual monomer in the degradable polyester or the content of a low molecular weight portion in the degradable polyester.  Specifically, (iv) the ratio of the mass of the zinc-containing protector to the mass of the iron-based substrate is the first provided to range between 1:200 and 1:2.  Then, the degradable polyester is adjusted so that (i) the mass fraction of a low molecular weight portion is greater than zero and less than or equal to 5 percent ("parameter (i)"), and (ii) the mass fraction of the residual monomer is less than or equal to 2 percent ("parameter (ii)"). This is now reflected in amended claim 1. In addition, (iii) the molecular weight of the low molecular weight portion in the degradable polyester is also preferably less than 10,000 ("parameter (iii)").  The criticality of the claim ranges are illustrated in embodiments 1-3 and contrasts 1-4.  The contrast shows results of changing one or two of these properties outside of the claimed ranges.
Based upon the instant patent publication the difference between Embodiment 1 and Contrast 1, is that in Embodiment 1 the mass ratio of Zinc to Iron is 1:2 while the mass ratio of Contrast 1 is 1:1.5.  The mass fraction of residual  monomer mass fractions appear to be identical Embodiment 1 and Contrast 1.  The difference between Embodiments 2 and contrast 2 is that the mass ratio of Zinc to Iron is 1:200 while the mass ratio of Contrast 1 is 1:250.  The mass fraction of residual  monomer mass fractions appear to be identical Embodiment 2 and Contrast 2.   In contrast 3 the mass ratio of zinc to iron is 1:20 which is identical to Embodiment 3, the residual monomer was 2.9% and the mass fraction was 17% wherein the residual monomer was 1.6 % and mass fraction  2% for Embodiment 3.  In Contrast 4, the mass ratio of zinc to iron is 1:200 which is identical to Embodiment 2 and the residual monomer was 2.9% and the mass fraction was 17% wherein the residual monomer was 1.6 % and mass fraction  2% for Embodiment 2.
Applicants’ argument have been fully considered, but not found persuasive. MPEP 716.02 (d) states ‘Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C).  The instant claims structurally, recite a degradable polyester in contact with a iron-based substrate and/or the zinc containing protector.  However, the embodiments Applicant argue that are critical are limited to an the iron based substrate iron substrate completely covered with zinc, and wherein the polyester is limited to poly-D,L-lactic acid; wherein the poly-D,L-lactic acid has a molecular weight less than 10,000 and a mass fraction of 2 percent and a residual monomer having a mass fraction of 1.6; wherein  the mass ratio of zinc to iron  is between 1;200 and 1:2.  The instant claims are not so limited in structure as the base claim does not require zinc to completely cover the iron substrate,  the polyester is not limited to poly-D,L-lactic acid, base claim 1 does not limit the molecular weight, the mass fraction of the residual monomer is not limited to 2% of the poly-D,L-lactic acid, and the low molecular weight portion  of the poly-D,L-lactic acid is not limited to 1.6.  Applicant has alleged criticality of very specific embodiements, but the base claim as written is much broader with respect to the structure, degradable polyester, molecular weight of the low molecular weight portion, mass fraction of the residual monomer, and  mass fraction of the low molecular weight portion.   The scope of the critical elements are not commensurate with the instant claims  Therefore, the argument is not persuasive.
The Examiner suggests that Applicant may want to amend the claims to fall within the scope of the critical elements as recited in Embodiments 1-3.
Thus, the rejection newly amended claims are rejected for reason of record and foregoing discussion.
Response and Maintained Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 9, 11-16, and 18 remain rejected and claim 20 is newly rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 14, 15,  18,  20, 22,  23, 24, 25, and 26, of U.S. Patent No.10,946,121 in view of Pacetti et al. (Patent No.:7,214,759; Date of Patent: May 8, 2007) and DeWitt et al. (Pub. No. US2006/0198868; Pub. Date: Sep. 7, 2006).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of patent 10,946,121 both recite an absorbable iron based device with a zinc containing protector and a degradable polyester in contact with the iron based substrate or the zinc containing protector.  10,946,121 does not disclose the molecular weight of the polymer coating, the molecular weight of the low molecular weight portion or the mass fraction of the residual monomer, and wherein the corrosion protection element (including zinc coating) of less than approximately 15%  by weight [0097].  However, in the same field of endeavor of biodegradable polyester polymer coated medical implants (abstract and column 3 lines 25-43) Pacetti discloses wherein the polyester is present in a blend, wherein the polyester has a molecular weight of between 300 to 40,000 Daltons including 300 and 8,000 Daltons (column 4 lines 36-65), wherein the formula for the polymer is:


    PNG
    media_image1.png
    142
    714
    media_image1.png
    Greyscale

wherein m is an integer from 5 to 2250 and n is an integer from 5 to 2900 (column 18 lines 28-50).  Accordingly the molecular weight disclosed by Pacetti overlaps the instantly claimed molecular weight as claimed and a se a low m number and high n number was selected the low molecular weight portion could fall within an amount greater than 8 and less than 10,000 as instantly claimed.  It would be obvious to one of ordinary skill in the art at the time of the invention to include a low molecular weight polyester with a 5% or less mass fraction in order to control the rate of degradation of the coating and the release profile of any therapeutic agents within, as the lifetime of a biodegradable polymer in vivo can depend upon its molecular weight, wherein the higher molecular weight results in greater biostability and slower biodegradability as evidenced by DeWitt [0011].  The dependent claims overlap in scope as to the specific polymer(s) of the polyester, the placement of the zinc containing protector, and the active agent.
Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
Applicant will submit a terminal disclaimer to address any double patenting rejections after the pending art rejection is resolved.
In the interest of compact prosecution all rejections are made at the earliest possible point in patent prosecution.  Accordingly, the obviousness type double patenting rejection is maintained.
Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617